IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 22022

                          In the Matter of JEROME M. PATIENCE,
                                       Respondent.


                               ORDER OF DISBARMENT


       In a letter signed October 19, 2017, addressed to the Clerk of the Appellate Courts,
respondent Jerome M. Patience, an attorney admitted to the practice of law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2017 Kan. S. Ct. R. 260).


       At the time the respondent surrendered his license, a disciplinary complaint was
pending, alleging that the respondent violated Kansas Rule of Professional Conduct 8.4
(2017 Kan. S. Ct. R. 379) (misconduct), for engaging in criminal conduct. The
respondent was charged in the Sixth Circuit Court in Platte County, Missouri, with three
felony offenses and one misdemeanor offense.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Jerome M. Patience be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Jerome M. Patience from the roll of attorneys licensed to practice law in Kansas.




                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       Dated this 1st day of November, 2017.




                                             2